                                                                                                    Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                    NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     State of California, et al.,                       ) Case No: 4:19-CV-00872
 4                                                      )
                                        Plaintiff(s),   ) APPLICATION FOR
 5                                                      ) ADMISSION OF ATTORNEY
             v.
                                                        ) PRO HAC VICE
 6   Donald J. Trump, et al.,                             (CIVIL LOCAL RULE 11-3)
 7
     _________________
                Defendant(s). )
                              )
 8
          I, Matthew Dollan                         an active member in good standing of the bar of
 9
      New York                        hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: amici curiae Christopher Shays, et al.       in the
      above-entitled action. My local co-counsel in this case is David W. Evans                          an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      787 Seventh Avenue, New York, NY 10029                Three Embarcadero Center, Suite 200
14                                                          San Francisco, CA 94111
       MY TELEPHONE #    OF RECORD:                         LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 728-8000                                        (415) 281-7624
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    mdollan       willkie.com                             devans   hbblaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 5450796
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:      04/23/19                                           Matthew Dollan
22                                                                            APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Matthew Dollan                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/30/2019
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                          cS/a/e of XeOJ Yor~
             cSuprerne Gour/, 7/ppelfa/e :lJivision
                   7.£irdffu<ficial:lJepar/men/


      9, !l(o6erl'lJ. !JJ{ay6eryer, Cler£ ofI.be 7/ppeffale 7Jivision ofI.be
cSupreme Gour/ ofI.be c)/a/e of Xew Yor/4 7.hirdJ}udicial7Jeparlmenf, do
hereb_y cerl{y Iha/


                  !ll{a/lheOJ !Ric.hard:lJolfan

having Iden andsubscribed/he Cons/ilulionalOalh ofOffice as prescribedb_y
law, was duly licensedandadmi//edlo praclice b_y I.his Gour/ as an 7/1/orney
and Counselor al Baw in allcourls ofI.he cJ/afe of Xew Yor£ on I.he 22ndclay of
:June, 2016, is currenff_y in goods/anding andis regis/eredwifh I.he
7/dminislraliue Office ofI.he Courfs as reruiredb_y sec/ion four hundredsixf_y--
etyhi--a off.he :Judiciary Baw.


                         Yn Wilness Whereof, g have hereunlo sel my hand
                             anda/fixedI.he deafofsaid Gour!, al I.be
                             Gif_y of7ff£any, I.bis 6th clay of;lune, 201&
